Citation Nr: 1215986	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO. 10-26 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for psychiatric disability, claimed as PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from March 1960 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

As will be discussed below, the Veteran's original claim for service connection for PTSD was denied by the RO in February 2005. He did not appeal the February 2005 rating decision within one year of March 2005 notice of that decision, and the decision became final. See 38 U.S.C.A. §§ 7104, 7105. He sought to reopen his claim by correspondence received in July 2006. The RO denied the July 2006 claim in a rating decision dated in May 2007. In October 2007 the RO received from the Veteran a newspaper article documenting his claimed stressor and a VA clinician's diagnosis of PTSD based on the claimed in-service stressor as documented in the newspaper. This was new and material evidence received within the one-year appeal period for a pending claim and therefore required readjudication of the claim. See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim). In March 2008 the RO sent the Veteran a letter informing him that he had not submitted new and material evidence, but not acknowledging the receipt of the new evidence in October 2007 or readjudicating his claim. The Veteran resubmitted the new and material evidence in May 2008, with a written statement. The claim was readjudicated as required by 38 C.F.R. § 3.156(b) in December 2008. A timely notice of disagreement was received in August 2009, a statement of the case issued in May 2010, and a VA Form 9 received in June 2010. The Veteran's July 2006 petition to reopen his claim for service connection for PTSD is therefore within the Board's appellate jurisdiction. See 38 U.S.C.A. § 7105.

The Veteran provided testimony at a January 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for psychiatric disability, claimed as PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not submit a notice of disagreement or any additional evidence within one year March 2005 notice of a February 2005 RO rating decision that denied service connection for PTSD.

2. Since the time of the February 2005 RO rating decision, the RO has received newspaper articles documenting the Veteran's claimed PTSD stressor and VA medical opinions diagnosing PTSD based on that claimed stressor; this evidence raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The February 2005 RO rating decision that denied a claim for service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002). 

2. Evidence received since the February 2005 rating decision that denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board finds that a newly received newspaper article describing the Veteran's claimed in-service stressor and VA medical opinions linking the claimed stressor to current PTSD raise a reasonable possibility of substantiating the Veteran's claim. Accordingly, the Board finds that reopening of the claim for service connection for PTSD is warranted.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

In the present case, the Board reopens the claim for the benefit sought on appeal. Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the VCAA. Bernard v. Brown, 4 Vet. App. 384 (1993).

Further development pursuant to VA's duty to assist with respect to the reopened claim will be addressed in the remand portion of this decision.


Claim Reopened

The Veteran's original claim for service connection for PTSD was denied by the RO in February 2005. No new evidence was received within the one-year appeal period after March 2005 notice of the February 2005 rating decision, and the Veteran did not submit a notice of disagreement within the one-year appeal period after being provided March 2005 notice of the decision. Thus, the February 2005 RO rating decision became final. See 38 U.S.C.A. § 7105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216 (1994). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Generally, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred. 38 C.F.R. § 3.304(f).

Since the time of the February 2005 RO rating decision, the RO has received newspaper articles documenting the Veteran's claimed PTSD stressor and VA medical opinions diagnosing PTSD based on that claimed stressor; this evidence raises a reasonable possibility of substantiating the Veteran's claim. See 38 C.F.R. § 3.304(f) (criteria for service connection for PTSD).

The first such newspaper article was submitted to the RO by the Veteran in 
October 2007. The article documents a February 1964 fatal jump accident in which four paratroopers and two others were killed when hit by a troop transport plane in the sky. 

Among the Veteran's awards and decorations is the Parachutist Badge. The Veteran asserts that he was scheduled to jump with the paratroopers who were killed that day, but found an acquaintance to replace him on the jump. The paratroopers killed in the accident served on the same military based as the Veteran. His testimony that someone jumped in his place will be presumed credible for the purpose of reopening his claim. Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510 (1992).

Also received in October 2007 was a July 2007 diagnosis of PTSD by a VA clinician, based on his review of the above-described newspaper article, his taking a history from the Veteran, and his clinical evaluation of the Veteran.

The above-described evidence is newly received since the February 2005 RO rating decision that denied the Veteran's claim for service connection for PTSD, relates to the essential elements of a PTSD stressor and medical nexus of PTSD to service, and raises a reasonable possibility of substantiating the Veteran's claim. Thus, reopening of the Veteran's claim for service connection for PTSD is warranted. 38 C.F.R. § 3.156, 3.304(f).


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.


REMAND

This Veteran's reopened claim for service connection for psychiatric disability, to include PTSD, is remanded for a VA examination and opinion as to whether the current disability is related to service, and to obtain any additional relevant medical treatment records.

Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the Veteran's PTSD or other psychiatric disability began during service or is related to some incident of service is required for adjudicating the claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). Specifically, as described at length above, there is an indication by documentary and VA medical opinion evidence that the Veteran's PTSD may be related to a stressor incurred during active service. The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the RO/AMC must seek to obtain any additional relevant treatment records that are not currently associated with the claims file. See 38 U.S.C.A. 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability, including PTSD or depression, during the period from April 2005 to the present. 

* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant records that have not been previously received from each health care provider the Veteran identifies. 

* The records sought must include all records of VA treatment for psychiatric disability from November 2008 forward.

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC. 

2. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

* The purpose of the examination is to determine whether the Veteran has current psychiatric disability, including PTSD, that began during service or is related to any incident of service.  THE EXAMINER MUST SPECIFICALLY RESPOND TO THE QUESTIONS:




(1) Does the Veteran's described stressor (i.e., that of having been informed that other parachutists, either known or unknown by him, were killed on his installation on the day and flight in which he was originally scheduled to participate, without the Veteran having witnessed their death) constitute a stressor such as would substantiate a diagnosis of PTSD under the DSM-IV?

(2) Does the Veteran have PTSD, or any other mental disorder, as a result of his having been informed that other parachutists, either known or unknown by him, were killed on his installation on the day and flight in which he was originally scheduled to participate?

* The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

* The examiner's attention is drawn to the following:

o Newspaper articles from February 1964 describing an accident in which four paratroopers on the Veteran's base were killed in the air when a C-130 airplane apparently lost altitude and struck a group of parachutists already in the air from a previous aircraft.

o Service personnel records, including records of a period of absence without leave from September 1961 to April 1962, and a period of confinement from April 1962 to October 1962. A March 1962 record of the Armed Forces Police Detachment indicates that the Veteran had been arrested by civil authorities in March 1962 and had been absent without leave from the military since. Also, in January 1964 the Veteran was found to have failed to appear on one occasion to his appointed place of duty and on another occasion to have refused to be at ease when ordered to do so. The Veteran has contended he went absent without leave after the February 1964 accident in which four parachutists were killed.

o Treatment records from VA clinicians, including on July 27, 2007, relating the paratrooper accident to current PTSD, based on the Veteran's assertions that he was scheduled to make the jump that day but someone else took his place.

o A history in the July 27, 2007, record of VA psychiatric treatment indicating that the Veteran was not sure what happened to the man who took his place on the day the fatal parachute accident occurred.

o The Veteran's January 2012 Board hearing testimony that he could not remember the names of any of the fellow servicemen killed in the accident.

* The examiner must take a complete history from the Veteran.

* If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

* The examiner must provide a diagnosis for each psychiatric disorder found upon examination.

* For each psychiatric disorder found, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service. 

* If a diagnosis of PTSD is made, the examiner must state the stressor that underlies the diagnosis of PTSD.

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

* The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.
 
3. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


